Dismissed and Memorandum Opinion filed January 13, 2005








Dismissed and Memorandum Opinion filed January 13,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00356-CV
____________
 
ART E. JOHNSON, Appellant
 
V.
 
MARINER POST-ACUTE NETWORK, INC.; LIVING CENTERS
HOLDING COMPANY; LIVING CENTERS OF TEXAS, INC., d/b/a NORTHWAY HEALTHCARE
CENTER; J. WHEELER, ADMINISTRATOR, NORTHWAY HEALTHCARE; and ARMSTRONG MEDICAL
CLINIC, ET AL., Appellees
 

 
On
Appeal from the 281st District Court
Harris
County, Texas
Trial
Court Cause No. 03-15552
 

 
M E M O R A N D U M  O
P I N I O N
This
is an appeal from a judgment signed March 30, 2004.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  Appellant filed a
motion asking that we review the trial court=s order sustaining the contest to
appellant=s affidavit of indigence.  We ordered those portions of the record
necessary to review the order on the contest. 




On November 12, 2004, this court issued an order upholding
the trial court=s order, sustaining the contest to appellant=s affidavit of indigence.  In this order, we directed appellant to
provide proof of payment for the clerk=s record on or before November 29,
2004, or the court would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 37.3(b).
Appellant filed a response in opposition to our order, but
failed to provide proof of payment for the record.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 13, 2005.
Panel consists of Justices
Anderson, Hudson, and Frost.